EXHIBIT 10.1

 

AMENDED and RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (the “Agreement”) is entered into
as of June 29, 2016 between Wilhelmina International, Inc. (the “Company”), and
William J. Wackermann (the “Employee”) and supersedes that certain Employment
Agreement between the Company and Employee executed to be effective January 26,
2016.

 

WHEREAS, the Company desires to employ the Employee, and Employee desires to be
employed by the Company, upon the terms and conditions set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

 

ARTICLE 1

EMPLOYMENT

 

1.1. Employment. The Company hereby employs the Employee and the Employee hereby
accepts employment by the Company for the period and upon the terms and
conditions contained in this Agreement.

 

1.2. Office and Duties. Beginning on the Start Date (as defined below), the
Employee shall serve the Company and its affiliates as Chief Executive Officer
of the Company, and shall perform all duties and functions reasonably
appurtenant to such position and as lawfully directed by the Chairman of
Wilhelmina International, Inc. (the “Chairman”) or the Board of Directors of the
Company (the “Board”). The Company may from time to time redefine the duties of
the Employee hereunder in furtherance of the business of the Company.

 

1.3. Full Time Employment; Performance. During the term of employment under this
Agreement, the Employee shall devote on a full-time basis all of his time,
energy, skill and best efforts to the performance of his duties hereunder in a
manner that will faithfully and diligently further the business and interests of
the Company and its affiliates. The Employee shall strictly comply with (i) the
policies or written manuals of the Company, (ii) such other rules and
regulations as may be adopted from time to time by the Company or its parent
which are applicable generally to the Company’s employees and (iii) the lawful
directives and instructions of the Chairman and the Board. It is understood that
the Employee may, as a passive investor, invest his own assets (subject to the
limitation contained in Section 5.3) and may engage in civic, community and
religious activities provided such activities do not interfere with his duties
as an employee of the Company or are inconsistent with his duties and
contractual obligations hereunder. Any for-profit board or advisory roles are
not permitted unless first approved by the Chairman or the Board.

 

1.4. Place of Work. The Employee shall perform services under this Agreement at
the Company’s principal office currently located in New York, New York, and at
such other place or places as directed by the Chairman or the Board.

 

ARTICLE 2

TERM

 

2.1 Term. Unless otherwise terminated in accordance with Article 4, the term (as
may be extended herein, the “Term”) of this Agreement shall be for an initial
period of twenty-four (24) months from January 26, 2016 to January 26, 2018;
provided that the term of this Agreement shall automatically extend (i.e.,
evergreen) for additional twelve (12) month periods unless either party informs
the other in writing of non-renewal no later than ninety (90) days prior to the
end of the initial twenty-four month period (or if the Agreement was extended,
prior to end of any twelve month renewal period). Employee’s actual start date
with the Company following commencement of the Term (the “Start Date”) shall be
mutually determined by the parties.

 



Page 1

 

ARTICLE 3

COMPENSATION FOR EMPLOYMENT

 

3.1. Base Salary. The Company shall pay the Employee an annualized salary of
$500,000, less all applicable deductions for taxes, social security payments and
similar deductions as required by law and the employee’s share of the cost of
employee benefits as determined by the Company. The foregoing salary shall
commence as of the Start Date and be payable to the Employee in accordance with
the Company’s customary payroll practices.

 

3.2. Bonus. The Employee shall be entitled to an annual bonus equal in amount to
7.5% of pre-bonus EBITDA between $4,000,000 and $5,000,000. The Employee shall
be entitled to a second annual bonus equal in amount to 10% of pre-bonus EBITDA
between $5,000,000 and $6,000,000. The Employee shall be entitled to a third
annual bonus equal in amount to 15% of pre-bonus EBITDA which exceeds
$6,000,000. The bonus will be determined based on the actual calendar year
(i.e., full year 2016 and 2017, as applicable) EBITDA (earnings before interest,
taxes, depreciation and amortization) of the Wilhelmina Entities (as defined
below); provided that for purposes of the calculations hereunder, EBITDA of the
Wilhelmina Entities shall (1) exclude (i.e., be determined before) payment of
any cash bonus to Employee under this Section 3.2 and (2) include Employee’s
base salary and other compensation related expense (other than cash bonus)
hereunder, e.g., stock option expense and T&E, regardless of whether such
amounts are accounted for as part of the Wilhelmina Entities for GAAP or tax
purposes (“pre-bonus EBITDA”).

 

The timing of the payment of the foregoing bonus (if applicable) shall be
consistent with the Company’s customary practices with respect to the timing of
bonus payments to its employees, provided that payment of such bonus shall be
made no earlier than following final determination of actual calendar year
EBITDA based on the Company’s annual audit. “Wilhelmina Entities” mean the 100%
owned direct and indirect subsidiaries of the Company. For purposes of
illustration, if calendar year pre-bonus EBITDA was $6,500,000, Employee would
receive a bonus of $250,000 [$250,000 = (a) 7.5% of $1,000,000 plus (b) 10% of
$1,000,000 plus (c) 15% of $500,000].

 

In the event the Employee ceases to be employed as of a date other than the last
day of a calendar year, the Employee shall be entitled to a partial bonus equal
in amount to 7.5% of pre-bonus EBITDA between $4,000,000 and $5,000,000; 10% of
pre-bonus EBITDA between $5,000,000 and $6,000,000; and 15% of pre-bonus EBITDA
greater than $6,000,000, determined in each case based on trailing twelve-month
period pre-bonus EBITDA as of the quarter end immediately preceding the
Employee’s last day of employment, multiplied by the number of calendar quarters
immediately preceding the Employee’s last day of employment divided by four;
provided that Employee shall be eligible for a such bonus only if the trailing
twelve-month pre-bonus EBITDA is in excess of pre-bonus EBITDA for the preceding
calendar year. For purposes of illustration, if (i) employee worked through
August 31, (ii) prior calendar year pre-bonus EBITDA was $6,000,000 and (iii)
trailing twelve month pre-bonus EBITDA is $8,000,000, Employee would receive a
bonus of $237,500 = [$237,500 = sum of (a) 7.5% of $1,000,000 plus (b) 10% of
$1,000,000 plus (c) 15% of $2,000,000, multiplied by 2/4].

 



Page 2

 

 

3.3. Stock Option Awards. Employee shall receive an annual stock option award in
the amount of 200,000 option shares under the Company’s 2015 Incentive Plan (the
“Plan”) struck at the closing price of Company’s stock as of the date of grant.
Each stock option award will vest ratably in five (5) equal increments beginning
on the first anniversary of the date of grant. The first such grant shall be
made promptly following the Start Date, and the second such grant shall be made
on the anniversary of the Start Date. Subsequent grants shall be made in an
amount and at a time as determined in the discretion of the Board. The form of
such grants, including the terms and conditions therein, will be determined by
Company consistent with the Plan.

 

3.3. Payment and Reimbursement of Expenses. The Company shall pay or reimburse
the Employee for reasonable business expenses incurred by the Employee in
performing his obligations under this Agreement in accordance with the policies
and procedures of the Company, provided that (i) Employee has obtained
appropriate prior approval with respect to each expense, (ii) Employee properly
accounts for and documents such expenses in accordance with the regular policies
of the Company and (iii) Employee submits such documentation is a timely manner.
Business class air fare will be permitted on international flights.

 

3.4. Benefits. The Employee shall be entitled to participate in or receive
benefits under any plan or arrangement made available by the Company to its
employees generally (including any health, dental, disability, and life
insurance programs), subject to and on a basis consistent with the terms,
conditions and overall administration of such plans and arrangements. Any such
plan or arrangement shall be revocable and subject to termination or amendment
at any time.

 

3.5. Vacation. The Executive shall be entitled to such holidays as the Board may
from time to time determine and, in addition, shall be entitled to four (4)
weeks paid vacation (20 working days), provided, however, that (a) any vacation
time which is not used during the Employment year which accrued shall expire and
be forfeited and (b) in no event shall the Company be obligated to pay or
otherwise compensate the Executive for any accrued vacation time that has not
been used prior to the expiration or earlier termination of this Agreement.
Employee shall provide his supervisor with reasonable advance notice of dates
Employee intends to use paid vacation days and the timing of any such vacation
days shall be subject to the approval of his supervisor.

 

 

 

ARTICLE 4

TERMINATION

 

4.1. Termination by the Company. The Company may terminate the employment of the
Employee at any time for Cause or without Cause. For purposes hereof, “Cause”
shall mean the occurrence of any of the following:

 

(i)without limiting the applicability of any other clause of this Section 4.1,
any breach of this Agreement that remains uncured within ten (10) days after a
written demand for performance is delivered or sent to the Employee identifying
the manner in which Employee has not performed;

 

(ii)any violation of Article 5 or Section 6.8 of this Agreement by the Employee
(it being understood that no cure period shall apply).

 

(iii)Employee’s commission of a dishonest or fraudulent act in connection with
his employment or an act intended to result in personal enrichment of Employee
at the expense of the Company, or the misappropriation of Company property in
the reasonable determination of the Board;

 



Page 3

 

 

(iv)the Employee’s intentional or willful disobedience of a lawful directive of
the Board of Directors (whether by commission or omission) or any policy of the
Company;

 

(v)gross negligence or willful misconduct in the performance of the Employee’s
duties or responsibilities under this Agreement;

 

(vi)the Employee’s indictment on, formal charge of, conviction of, or plea of
nolo contendere to, (i) any misdemeanor involving dishonesty (such as theft,
forgery, or fraud) or moral turpitude or (ii) any felony;

 

(vii)the Employee’s insobriety during working hours, in violation of standard
Company policy or use of illegal drugs in violation of standard Company policy;
or

 

(viii)the death of the Employee, or the inability (with, in the case of
disability, reasonable accommodation) of the Employee for any reason to perform
his duties hereunder for a continuous period of 30 days (60 days in the case of
disability) for reasons other than actions by the Company;

 

Any notice of discharge for Cause shall describe with reasonable specificity the
Cause for termination of Employee’s employment as well as the effective date of
the termination.

 

4.2. Termination by Employee. The Employee may terminate this Agreement, and his
employment hereunder, for “Good Reason” by providing the Company with written
notice. After receipt of said notice, the Company may, in its sole discretion,
relieve the Employee of his duties prior to the expiration of any notice period
given without affecting the voluntary nature of the Employee’s termination.
“Good Reason” shall mean a reduction of Employee’s salary during the Term.

 

4.3. Post-Termination Obligations to Employee. If the Company terminates the
employment of the Employee for Cause, or without cause, or if the Employee
terminates his employment for Good Reason (or the Employee otherwise voluntarily
terminates his employment with the Company), the Company shall have no further
liability or obligation to the Employee under this Agreement or otherwise in
connection with his employment hereunder, except for (i) any unpaid salary
accrued through the date of termination, (ii) any unreimbursed expenses properly
incurred prior to the date of termination or (iii) as specifically provided in
Article 5; provided that, if the Company terminates the employment of the
Employee without Cause or the Employee voluntarily terminates his employment for
Good Reason, then the Company shall continue to pay the Employee his salary (net
of withholding for federal and state income taxes, social security payments,
employee benefit costs and similar deductions) at the rate and in the manner set
forth in Section 3.1 for the lesser of (a) the Number of Qualifying Months (as
defined below) after such termination or (b) the number of months remaining
under the Term of the Agreement (assuming no renewal would occur); provided
further that the Company shall be entitled to suspend all post-termination
payments to the Employee during any period when the Employee is in breach of any
of the covenants contained in Article 5. For avoidance of doubt, any post
termination payment of salary set forth in the immediately preceding sentence
(1) shall be in lieu of, and not in addition to, any payment to which the
Executive may be entitled pursuant to Section 5.3(ii), (2) are in lieu of all
other benefits or claims that the Employee might assert against the Company, and
(3) are conditioned upon the Employee's execution of a full, complete, and
binding release of the Company from any and all liabilities arising in
connection with his employment by the Company or the termination thereof, on a
form acceptable to the Company. For purposes of this Section 4.3, the “Number of
Qualifying Months” equals (x) three (3) months plus (y) for each twelve (12)
month renewal period that has commenced under Section 2.1 of this Agreement, one
(1) month. For purposes of illustration: upon renewal of this Agreement
following the initial twenty-four month period, the Number of Qualifying Months
shall increase from three (3) to four (4), upon renewal of this Agreement once
again (i.e., for a second twelve month renewal term), the Number of Qualifying
Months shall increase to five (5), etc.

 



Page 4

 

 

ARTICLE 5

RESTRICTIVE COVENANTS

 

5.1 Performance of Services. Throughout his employment by the Company, the
Employee agrees to perform faithfully and industriously the duties assigned to
him hereunder to the best of his ability, to devote substantial business time
and attention, and his best efforts, abilities, experience, and talent, to the
positions and titles held and for the business of the Company and its
affiliates.

 

5.2 Confidentiality.

 

(i)For purposes of this Agreement:

 

1.“Confidential Information” means all trade secrets and non-public information
concerning the Company and its affiliates and/or their business (whether made
available to Employee orally, visually, in writing, or in electronic or other
tangible form or otherwise and whether or not during working hours), including,
but not limited to, business plans, marketing strategies, customer or client
lists or contact information, model or talent lists or contact information,
scouting plans or procedures, Contractual Information (as defined below),
financial information and any other information regarding the conduct of the
Company’s business and operations.

 

2.“Contractual Information” means the terms set forth in the contracts and
agreements of the Company including (i) commission rates, service charge, terms
of commencement and expiration and other terms set forth in representation
agreements and (ii) salary, bonus, expiration, restrictive covenants and other
terms of any employment agreement, including this Agreement.

 

3.“Talent” means model, entertainer, musician, artist, photographer, athlete or
other “talent” or celebrity, including any bands, “acts”, teams or entities
affiliated with or compromising the foregoing.

 

(ii)The Employee covenants and agrees that during the Term and all times
thereafter he will not make use of any Confidential Information of his own
benefit or the benefit of any party other than the Company (including any entity
in competition with the Company), or disclose to any third party any
Confidential Information, except (a) if ordered by judicial process (provided
that the Company is informed in advance and has an opportunity to obtain an
appropriate protective order or take other action as the Company deems
appropriate, except if Employee is prohibited from doing so by court order or
government agency directive), (b) if any such disclosure is customary in
fulfillment of Employee’s duties for the Company and done in good faith in
furtherance of the business of the Company and its affiliates or (c) to the
extent authorized in writing by the Company.

 



Page 5

 

 

(iii)Employee covenants and agrees that during the Term and all times thereafter
not to knowingly or intentionally (1) download or export, print or copy, or
otherwise transmit or deliver to any person or entity (including to or through
one’s own personal email account), any Confidential Information for use (whether
personal or third party) other than for the exclusive benefit of the Company and
its business, (2) modify, remove, destroy or delete any Confidential Information
contained on Company’s systems in an unauthorized manner, including in any
manner designed to undermine the integrity of such information or (3) relocate
the Company’s computer hardware or software off premises without proper
authorization.

 

(iv)The Employee further covenants and agrees that, upon termination of his
employment hereunder, he will surrender to the Company all books, lists,
records, documents and other similar Company property obtained by him or
entrusted to him during the course of his employment by the Company (together
with all copies thereof) that contain any Confidential Information or that were
paid for by the Company, it being explicitly understood and agreed that all such
books, records, lists, documents and property are and shall remain the property
of the Company.

 

(v)Employee acknowledges that to the extent the Employee has an obligation to
any former employer not to disclose trade secrets and/or other legally protected
confidential information, Employee intends to honor such obligation at all times
while in the employ of the Company. Specifically, Employee represents and agrees
that Employee has not and will not knowingly use for the benefit of the Company
and its affiliates, or disclose to any person employed by the Company, any trade
secrets or other legally protected confidential information of any former
employer.

 

5.3 Non-Compete.

 

(i)Employee agrees that during the Term and continuing for a period of twelve
(12) months thereafter (the “Restricted Period”) (regardless of the reason or
basis of the termination of employment and regardless of whether such
termination was voluntary or involuntary) the Employee will not own, engage in,
manage, operate, finance, join, control, or participate in the ownership,
management, operation, financing or control of, or act or be connected as an
officer, director, employee, agent, representative, consultant, partner, joint
venturer, stockholder, member, beneficiary or otherwise with, any Competing
Business (defined below). For purposes of this Agreement, “Competing Business”
means any business or enterprise (1) that is engaged in (a) the business of
representing, promoting and/or managing the careers or professional
opportunities of, models or other Talent or (b) any other business in which the
Company and its affiliates is materially engaged and (2) which operates within
one hundred and fifty (150) miles of any location where the Company or any of
its affiliates have operated at any time during the period of Employee’s
employment with the Company and its affiliates.

 

(ii)Notwithstanding anything to the contrary contained in Section 5.3(i), except
in the case where Employee voluntarily terminated his employment with the
Company other than for Good Reason or the Company terminated Employee’s
employment for Cause, the restrictive covenant set forth in Section 5.3(i) shall
have no effect following the cessation of Employee’s employment with the Company
and its affiliates unless the Company continues to pay Employee his salary (net
of withholding for federal and state income taxes, social security payments,
employee benefit costs and similar deductions) at the rate and the manner set
forth in Section 3.1; provided that all or any portion of any such salary
payment may be paid within fifteen days of any bi-weekly regular payroll date of
the Company; provided further that the Company shall be entitled to suspend a
post-termination payments to the Employee and still enforce the provisions of
5.3(i) during any period when the Employee is in breach of such covenant. For
avoidance of doubt, any determination to make the foregoing payments is in the
sole and absolute discretion of the Company and may be terminated by the Company
at any time.

 



Page 6

 

 

5.4 Nonsolicitation. Employee agrees that during the Restricted Period
(regardless of the reason or basis of the termination of employment and
regardless of whether such termination was voluntary or involuntary), Employee
shall not:

 

(i)solicit, induce or in any manner attempt to solicit or induce (or assist any
third party in soliciting or inducing) any person employed by, or acting as a
consultant, independent contractor or agent of, the Company to terminate such
person’s employment or other relationship, as the case may be, with the Company;

 

(ii)solicit or induce, or in any manner attempt to solicit or induce (or assist
any third party in soliciting or inducing), (a) any model or other Talent
represented by the Company to terminate, modify or not renew any contract,
arrangement or relationship with the Company or (b) any model or other Talent
with whom the Company is in discussions with respect to representation (or was
in discussions with respect to representation at any time within the twelve
months prior to the cessation of Employee’s employment with the Company) not to
enter into a contract, arrangement or relationship with the Company;

 

(iii)solicit or divert, or in any manner attempt to solicit or divert (or assist
any third party in soliciting or diverting), or otherwise accept as a customer
or client, any customer or client of the Company, or request, advise or
otherwise induce (or assist any third party in party in inducing) any customer
or client of the Company to withdraw, curtail or cancel such customer’s business
with the Company; or

 

(iv)solicit or induce (or assist any third party in soliciting or inducing) any
mother agents, licensees or other partners, suppliers or other counterparties to
terminate, modify or not renew any contract, arrangement or relationship with
the Company, or any prospective mother agents, licensees or other partners,
suppliers or other counterparties not to enter into a contract, arrangement or
relationship with the Company.

 

5.5 Ownership of Information, Inventions and Original Work. The Employee agrees
that all records and documents embodying any Confidential Information or
pertaining to the existing or contemplated scope of the Company’s business,
whether conceived, prepared or developed by the Employee, the Company or
otherwise, either alone or with others, are the exclusive property of the
Company. Without limiting the foregoing, the Employee agrees that that any
creative works, photos, discoveries, designs, inventions, improvements,
modifications, enhancements, know-how and other information conceived, created
or developed by Employee, either alone or with others, during his employment by
the Company and that reasonably comes within the existing or contemplated scope
of the Company’s business (collectively referred to as “Creative Work Product”)
are the exclusive property of the Company. The Employee shall promptly disclose
to the Company any such Creative Work Product, and cooperate with the Company in
obtaining any intellectual property rights (including patents or copyrights) on
such Creative Work Product as deemed advisable by the Company. Any Creative Work
Product disclosed by the Employee to the Company or any third party within one
year following the termination of employment from the Company shall be deemed to
be owned by the Company under the terms of this Agreement, unless conclusively
established by the Employee to have been conceived after such termination.

 



Page 7

 

 

5.6 Enforceability of Covenants. The following provisions shall apply to the
covenants of the Employee set forth above in this Article 5:

 

(i)The Employee expressly acknowledges that the remedy at law for any breach of
Article 5 may be inadequate and that upon any such breach or threatened breach,
the Company shall be entitled as a matter of right to injunctive relief in any
court of competent jurisdiction, in equity or otherwise, and to enforce the
specific performance of the Employee’s obligations under those provisions
without the necessity of proving the actual damage to the Company or the
inadequacy of a legal remedy. The Employee hereby consents to the granting of
such relief (including temporary restraining orders after reasonable notice
prior to application therefor) by any court of competent jurisdiction. The
rights conferred upon the Company hereby shall not be exclusive of, but shall be
in addition to, any other rights or remedies that the Company may have at law,
in equity or otherwise.

 

(ii)It is the intent and understanding of each party hereto that if in any
action before any court or agency legally empowered to enforce the covenants
contained in this Article 5 or any term, restriction, covenant, or promise
contained herein is found to be unreasonable and accordingly unenforceable, then
such term, restriction, covenant or promise shall be deemed modified to the
extent necessary to make it enforceable by such court or agency.

 

(iii)During any period in which the Employee is in breach of the covenants
contained in Article 5, the time period of those covenants shall be extended for
an amount of time that the Employee is in breach of the covenants.

 

(iv)The covenants contained in this Article 5 shall continue in effect pursuant
to and to the extent consistent with their terms, notwithstanding the
termination of the Employee’s employment pursuant to this Agreement or the
expiration of the Term.

 

(v)All references to the Company in this Article 5 shall be deemed to refer to
the Company and its affiliates.

 

(vi)Employee acknowledges that the Company would not have extended employment to
Employee in the absence of Employee’s agreement to the terms of this Article 5.

 

 

ARTICLE 6

GENERAL

 

6.1 Governing Law. This Agreement shall be governed by, construed, interpreted
and applied in accordance with the laws of the State of New York, without giving
effect to any conflict of laws rules that would refer the matter to the laws of
another jurisdiction. All disputes and controversies between the parties hereto
arising out of or in connection with this Agreement shall be handled at a
proceeding whose situs is in New York County, New York. At the election of the
Company or Employee, any disputes and controversies under this Agreement between
the parties hereto will be submitted to a three person arbitration panel under
the rules of the American Arbitration Association. If the Company or Employee
elects to arbitrate, the decision of such arbitration panel shall be binding on
the parties hereto (although each party shall retain his right to appeal any
questions of law arising at the hearing), and judgment may be entered thereon in
any court having jurisdiction and following this Agreement. The costs of
arbitration, including any administration fee and the costs for the use of
facilities during the hearings, shall be borne equally by the parties.

 



Page 8

 

 

6.2 Binding Effect. All of the terms and provisions of this Agreement shall be
binding upon and inure to the benefit and be enforceable by the respective
heirs, representatives, successors (including any successor as a result of a
merger or similar reorganization) and permitted assigns of the parties hereto,
except that the duties and responsibilities of the Employee hereunder are of a
personal nature and shall not be assignable in whole or in part by the Employee,
and the Company may not assign its rights, duties, or responsibilities without
the consent of the Employee.

 

6.3 Notices. All notices required to be given under this Agreement shall be in
writing and shall be deemed to have been given and received when personally
delivered, or when mailed by registered or certified mail, postage prepaid,
return receipt requested, or when sent by overnight delivery service or when
emailed, addressed as follows:

 

 

  If to the Employee:     

William J. Wackermann

2 Beekman Place

New York, NY 10022

Email: bill.wackermann@gmail.com

 

  If to the Company:

Wilhelmina International, Inc.

200 Crescent Court, Suite 1400

Dallas, Texas 75201

Attn: Mark Schwarz

Email: mark.schwarz@wilhelmina.com

 

Such addresses may be changed from time to time by written notice to the other
party.

 

6.4 Entire Agreement; Modification. This Agreement constitutes the entire
agreement of the parties hereto with respect to the subject matter hereof, and
supersedes all other agreements (oral or written) with respect to the subject
matter hereof. This Agreement may not be modified or amended in any way except
in writing by the parties hereto.

 

6.5 Duration. Notwithstanding the termination of the Employee’s employment by
the Company, this Agreement shall continue to bind the parties for so long as
any obligations remain under the terms of this Agreement.

 

6.6 Attorney Fees. If any action at law or in equity, including an action for
injunction or declaratory relief, is brought to enforce or interpret the
provisions of this Agreement, each party shall pay their own legal fees and all
of their costs and expenses of litigation.

 

6.7 Non-Waiver. The failure by the Company to complain of any act or omission on
the part of the Employee, no matter how long the same may continue, shall not be
deemed to be a waiver by the Company of any of its rights under this Agreement.
The waiver by the Company at any time, expressed or implied, of any breach or
attempted breach of this Agreement shall not be deemed a waiver or a consent to
any subsequent breach or attempted breach of the same or any other type. If any
action by the Employee shall require the consent or approval of the Company,
such consent to or approval of the Company to such action on any one occasion
shall not be deemed a consent to or approval of any other action on the same or
any subsequent occasion.

 



Page 9

 

 

6.8 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law.
If any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
provision or invalidity, without invalidating the remainder of such provision or
the remaining provisions of this Agreement.

 

6.9 Subsidiaries and Affiliates. Wherever the term affiliate (with reference to
the Company) is used in the Agreement, it shall include all subsidiaries of
Wilhelmina International, Inc. and all other entities controlled or operated by
Wilhelmina International, Inc., as such subsidiaries and entities may exist from
time to time.

 

6.10 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
the same Agreement.

 

 



 

[SIGNATURE PAGES FOLLOW]

 

 

 

 

 

 

 



Page 10

 




IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have duly
executed this Agreement as of the day and year first written above.

 

 

EMPLOYEE:

 

 



By:   /s/ WILLIAM J. WACKERMANN               William J. Wackermann            
        COMPANY:             By:   /s/ MARK E. SCHWARZ               Mark E.
Schwarz       Executive Chairman          



 

 

 

 

 

Page 11



 

